  Case 13-48555         Doc 43     Filed 02/14/19 Entered 02/14/19 10:04:33              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48555
         Cameron G Foster

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/20/2013.

         2) The plan was confirmed on 03/05/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/26/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,245.00.

         10) Amount of unsecured claims discharged without payment: $20,263.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-48555            Doc 43       Filed 02/14/19 Entered 02/14/19 10:04:33                     Desc Main
                                          Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                 $13,200.00
         Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $13,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,900.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                             $588.25
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,488.25

Attorney fees paid and disclosed by debtor:                      $100.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim       Principal      Int.
Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
ARMOR SYSTEMS CORP                   Unsecured            NA            NA              NA            0.00       0.00
COMCAST                              Unsecured            NA            NA              NA            0.00       0.00
DEBT RECOVERY SOLUTION               Unsecured            NA         274.23          274.23          25.85       0.00
ECCO INC                             Unsecured            NA            NA              NA            0.00       0.00
EVANSTON DENTAL CARE                 Unsecured            NA            NA              NA            0.00       0.00
HOUSING OPPORTUNITY DEVELOPM Unsecured                 542.19           NA              NA            0.00       0.00
McKesson Corp.                       Unsecured            NA            NA              NA            0.00       0.00
MCM                                  Unsecured            NA            NA              NA            0.00       0.00
METRO CHGO SURGICAL ONCOLOGY Unsecured                    NA            NA              NA            0.00       0.00
MUNICIPAL SERVICES BUREAU            Unsecured            NA            NA              NA            0.00       0.00
NEAL A SPERO MD                      Unsecured            NA            NA              NA            0.00       0.00
North Shore University Health System Unsecured            NA            NA              NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured                   NA            NA              NA            0.00       0.00
PROFFESSIONAL ACCOUNT MGMT           Unsecured            NA            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC                   Unsecured            NA       1,309.15        1,309.15        123.39        0.00
SANFORD KAHN                         Unsecured         542.87           NA              NA            0.00       0.00
Stellar Recovery Inc                 Unsecured            NA            NA              NA            0.00       0.00
U S Dept Of Ed/fisl/ch               Unsecured            NA            NA              NA            0.00       0.00
US DEPT OF ED PHEAA                  Unsecured            NA     19,573.83        19,573.83      1,844.88        0.00
US DEPT OF EDUCATION                 Unsecured            NA            NA              NA            0.00       0.00
Uscb Corporation                     Unsecured            NA            NA              NA            0.00       0.00
VAN RU CREDIT CORP                   Unsecured            NA            NA              NA            0.00       0.00
WAYS TO WORK INC                     Unsecured          15.00           NA              NA            0.00       0.00
WAYS TO WORK INC                     Secured        5,975.00            NA         5,990.00      5,990.00     727.63




UST Form 101-13-FR-S (09/01/2009)
  Case 13-48555         Doc 43      Filed 02/14/19 Entered 02/14/19 10:04:33                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,990.00          $5,990.00           $727.63
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,990.00          $5,990.00           $727.63

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,157.21          $1,994.12              $0.00


Disbursements:

         Expenses of Administration                             $4,488.25
         Disbursements to Creditors                             $8,711.75

TOTAL DISBURSEMENTS :                                                                      $13,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
